ACCEPTED
                                                                                           06-15-00049-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     10/23/2015 2:40:36 AM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                                     No. 06-15-00049-CV

                                                                          FILED IN
                                                                   6th COURT OF APPEALS
                                In the Sixth District Court of       TEXARKANA, TEXAS
                                    Appeals at Texarkana           10/23/2015 2:40:36 AM
                                                                        DEBBIE AUTREY
                                                                            Clerk

                           Christina Marente, et al, Appellants

                                                v.

               Eunice Asah and Epic Health Services, Inc., Appellees


                        On Appeal from Cause Number 86812
               From the 40th Judicial District Court of Ellis County, Texas
                              Hon. Bob Carroll, Presiding


                Appellees’ Unopposed Motion for Extension of Time


       Appellees Eunice Asah and Epic Health Services, Inc. seek an unopposed 30-

day extension to file their Joint Brief so that it would be timely filed if filed on or

before December 11, 2015.

       1.      Appellees’ Brief is currently due on November 11, 2015.

       2.      Appellees seek a 30-day extension, so that their Brief would be timely

filed if filed on or before December 11, 2015. Counsel for Eunice Asah and counsel

for Epic Health Services, Inc. conferred with counsel for Marente regarding the

extension, and Marente is not opposed to the requested extension.

       3.      Neither Eunice Asah nor Epic Health Services, Inc. has previously

requested an extension of this deadline.
APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME - 1
       4.      Good cause exists to extend this deadline.            Personal and work

commitments have interfered with counsel’s ability to complete the Brief within the

current deadline, including:

               a.      Counsel for Eunice Asah will be engaged in the following tasks:

                      i.      preparing for and taking an out-of-town deposition on

               October 19, 2015, of a nationally regarded expert witness in an alleged

               birth injury case that involves hundreds of peer-reviewed articles;

                      ii.     preparing for and attending hearings on October 23, 2015,

               related to the designation of responsible third parties;

                      iii.    traveling on a brief weekend trip with family from October

               23 to October 25, 2015;

                      iv.     responding by October 27, 2015, to a petition for writ of

               mandamus in the Fifth District Court of Appeals at Dallas, Texas

                      v.      preparing for and taking an out-of-town deposition on

               October 29, 2015, of the opponent’s only expert witness in an

               anesthesia-complication case;

                      vi.     responding by November 2, 2015, to a petition for review

               in the Supreme Court of Texas;

                      vii.    attending a CLE event (that his firm is sponsoring) of the

               appellate section of the Dallas Bar Association on November 5, 2015;

               and

APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME - 2
                      viii.   attending an out of town CLE event from November 12 to

               15, 2015.

               b.     Additionally, Appellees plan to file a joint brief that will be

researched and initially drafted by counsel for Asah (with input from counsel for

Epic) and then jointly reviewed and revised. The effort to file a joint brief will

streamline the process for the appeal in that Appellees will only have one brief instead

of two, resulting in judicial efficiency. And this process – with counsel for Asah

taking the lead role in drafting – was contemplated by the trial court when it awarded

appellate attorneys’ fees, awarding substantially more fees to counsel for Asah. But

due to counsel for Asah’s schedule, this process cannot be completed by the current

deadline.

       5.      These reasons constitute good cause to justify an extension of the

briefing deadline. A reasonable cause justifying an extension of time in this context

has been described as “any plausible statement of circumstances indicating the failure

to file within the [briefing] period was not deliberate or intentional.” Hone v. Hanafin,

104 S.W.3d 884, 886 (Tex. 2003). The nature of the legal question presented and

counsel’s other commitments demonstrate that any failure to complete the Response

to Appellants’ Brief on time is not or will not be deliberate or intentional.

       6.      This Motion is not sought solely for delay but so that justice may be

served.




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME - 3
       Wherefore, Appellees pray that the Court grant their requested 30-day

extension to file their Brief in this matter so that the Court deems the Brief timely

filed if filed on or before December 11, 2015, and for such other relief to which

Appellees may be entitled.

                                             Respectfully submitted,


                                                /s/ David M. Walsh IV
                                             DAVID M. WALSH IV
                                             State Bar No. 00791874
                                             dmwalsh@chambleeryan.com
                                             CHAMBLEE, RYAN, KERSHAW
                                             & ANDERSON, P.C.
                                             2777 Stemmons Freeway, Suite 1157
                                             Dallas, Texas 75207
                                             (214) 905-2003 – Telephone
                                             (214) 905-1213 – Facsimile

                                             ATTORNEYS FOR APPELLEE
                                             EUNICE ASAH, R.N.


                                                /s/ Winston Borum
                                             WINSTON L. BORUM
                                             State Bar No. 02675500
                                             borum@borumhancock.com
                                             BORUM & HANCOCK, L.L.P.
                                             801 Cherry Street, Suite 2485
                                             Fort Worth, TX 76102
                                             (817) 336-4100, ext. 1 – Telephone
                                             (817) 336-4141 – Fasimile

                                             ATTORNEYS FOR APPELLEE
                                             EPIC HEALTH SERVICES, INC.




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME - 4
                        CERTIFICATE OF CONFERENCE

       I certify that I contacted Appellant’s counsel Douglas T. Floyd regarding the
requested 30-day extension of the deadline to file the Appellees’ Brief, and Mr. Floyd
stated that he was not opposed to the requested extension.


                                                      /s/ David M. Walsh IV
                                                    DAVID M. WALSH IV

                             CERTIFICATE OF SERVICE

       This is to certify that on the 23rd day of October, 2015, a true and correct copy
of this motion was served on counsel for Appellant through the e-filing system and by
email:

       Douglas T. Floyd
       6521 Preston Road, Suite 100
       Plano, TX 75024
       lawyerfloyd@aol.com

       Winston L. Borum
       Borum & Hancock, L.L.P.
       801 Cherry Street, Suite 2485
       Fort Worth, TX 76102
       borum@borumhancock.com



                                                      /s/ David M. Walsh IV
                                                    DAVID M. WALSH IV




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME - 5